         Case 1:12-cr-00790-PAE Document 151 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUAN RODRIGUEZ,

                                Movant,                          21 Civ. 471 (PAE)
                                                                 12 Cr. 790-3 (PAE)
                        -v-
                                                               ORDER TO ANSWER
 UNITED STATES OF AMERICA,                                       28 U.S.C. § 2255

                                Respondent.


PAUL A. ENGELMAYER, District Judge:

       The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily denied as being without merit, hereby ORDERS that:

       The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

       Within 60 days of the date of this order, the U.S. Attorney’s Office shall file an answer or

other pleading in response to the motion. Movant shall have thirty days from the date on which

Movant is served with Respondent’s answer to file a response. Absent further order, the motion

will be considered fully submitted as of that date.

       All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case.

       Movant requests the appointment of counsel. There is no constitutional right to counsel in

a proceeding brought under § 2255. The Criminal Justice Act (“CJA”) provides that a court may

appoint counsel to an indigent person in a § 2255 proceeding when “the interests of justice so

require.” 18 U.S.C. § 3006A(a)(2)(B). In deciding whether to exercise its discretion to appoint

counsel under the CJA, courts in this circuit consider the same factors as those applicable to
          Case 1:12-cr-00790-PAE Document 151 Filed 01/28/21 Page 2 of 2




requests for pro bono counsel made by civil litigants. See e.g., Zimmerman v. Burge,

492 F. Supp. 2d 170, 176 n.1 (E.D.N.Y. 2007) (citing Cooper v. A. Sargenti Co., 877 F.2d 170, 172

(2d Cir. 1989)). Those factors include the likelihood of success on the merits, the complexity of

the legal issues, and the movant’s ability to investigate and present the case. See Cooper,

877 F.2d at 172; Hodge v. Police Officers, 802 F.2d 58, 61–62 (2d Cir. 1986). The Court has

considered those factors and finds that the appointment of counsel is not warranted at this time.

Accordingly, Movant’s request for the appointment of counsel is denied without prejudice.

Movant may file a motion for the appointment of counsel at a later date.

       The Clerk of Court is respectfully directed to mail a copy of this order to defendant.

       SO ORDERED.

 Dated:    January 28, 2021
           New York, New York
                                                           PaJA.�
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge




                                                 2
